Hill, J.
A brief of the evidence is essentially a part of a valid motion for a new trial. Consequently where a motion for new trial is filed during the term, and for want of time to prepare and file a brief of the evidence an order is obtained from the court allowing the movant until *474a certain time- in vacation to prepare and file a brief of the evidence in the case, and to amend the motion, and where at the time designated in the order no brief of the evidence is prepared and presented, but an amended motion for new trial is offered, it is not error for the court to refuse to allow -the amended motion to be filed, and to dismiss the original motion for a new trial. -Civil Code, §§ 6089, 6090; Baker v. Johnson, 99 Ga. 374 (27 S. E. 706).
No. 769.
October 16, 1918.
' Motion for new trial. Before Judge Hodges. Franklin superior court. November 24, 1917.
A. S. Johnson, for plaintiffs.

Judgment affirmed,.


All the Justices concur.